                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



WILLIAM STAPLES,

                           Plaintiff,

          v.                                   CASE NO. 18-3094-SAC

UNITED STATES OF AMERICA, et al.,

                           Defendants.


                         ORDER OF DISMISSAL

     This matter is a civil rights action filed by a prisoner in

federal custody. On December 20, 2019, the Court entered an Order to

Show Cause (OSC) granting plaintiff to and including January 21, 2020,

to show why this matter should not be dismissed for failure to state

a claim for relief. Plaintiff was advised that the failure to file

a timely response might result in the dismissal of this matter without

additional notice. Plaintiff has not responded.

     Rule 41(b) of the Federal Rules of Civil Procedure “authorizes

a district court, upon a defendant’s motion, to order the dismissal
of an action for failure to prosecute or for failure to comply with

the Federal Rules of Civil Procedure or ‘a court order.’” Young v.

U.S., 316 F. App'x 764, 771 (10th Cir. 2009)(citing Fed. R. Civ.

P. 41(b)). “This rule has been interpreted as permitting district

courts to dismiss actions sua sponte when one of these conditions is

met.” Id. (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31

(1962); Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003)).
“In addition, it is well established in this circuit that a district

court is not obligated to follow any particular procedures when

dismissing an action without prejudice under Rule 41(b).” Young,
316 F. App'x at 771–72 (citations omitted).

    Because plaintiff has filed no response, the Court will dismiss

this matter.

    IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

for failure to state a claim for relief.

    IT IS SO ORDERED.

    DATED:     This 22nd day of January, 2020, at Topeka, Kansas.



                                S/ Sam A. Crow
                                SAM A. CROW
                                U.S. Senior District Judge
